Citation Nr: 1512784	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO. 11-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST) or as secondary to a nonservice-connected sexually transmitted disease (STD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, depressive disorder and dysthymic disorder, to include as due to MST or as secondary to a nonservice-connected STD.

3. Entitlement to service connection for an STD, to include gonorrhea and herpes.

4. Entitlement to service connection for a left ankle disability, to include a left ankle sprain.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the Board has generally expanded the Veteran's claim to a claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder and dysthymic disorder. 

The Board notes that the Veteran was previously denied service connection for PTSD (claimed as an anxiety condition) in a December 2008 rating decision that became final. As such, new and material evidence, as explained in further detail below, is required to reopen a claim for service connection as to PTSD. The December 2008 rating decision did not address any other psychiatric disabilities, and therefore the December 2008 determination does not constitute a final determination as to those disabilities. Therefore, the issues have been characterized a claim to reopen a claim for service connection for PTSD, and a claim for service connection for acquired psychiatric disorders other than PTSD.
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In his July 2011 and October 2013 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge. The Veteran was notified of his scheduled videoconference hearing in January 2015 and February 2015 but failed to report, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded the issues on appeal for additional development in September 2014. The RO having scheduled and properly notified the Veteran of the requested hearing, the Board finds the directives having been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include anxiety disorder, dysthymic disorder and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A December 2008 rating decision denied service connection for PTSD (claimed as an anxiety condition). The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the December 2008 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3. An STD, to include gonorrhea and herpes, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. A left ankle disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

5. The competent and credible evidence of record is at least in equipoise that tinnitus is causally related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The December 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence sufficient to reopen the claim of service connection for PTSD has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for an STD, to include gonorrhea and herpes, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for a left ankle disability, to include a left ankle sprain, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In light of the fully favorable decision as to the issues of reopening and service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in April 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. 

The Veteran indicated that he received all of his care through the VA, including at the Milwaukee VA Medical Center from January 2002 to March 2003. In January 2010 VA requested all medical records from this period from the Milwaukee VA Medical Center. In February 2010 correspondence, the Milwaukee VA Medical Center indicated there were no non-electronic records for the Veteran corresponding with that time period, indicating that further attempts would be futile. 38 C.F.R. § 3.159(c)(2). In March 2010 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records and provided sufficient notice of their inability to do so. 38 C.F.R. § 3.159(c)(2), (e). All other VA treatment records have been associated with the claims file.

In June 2009, the Veteran authorized for release records from a private medical provider. There is no evidence that this private provider has been contacted concerning any available records or that the records have been associated with the claims file. However, the Veteran specifically indicated on the authorization form that he went to the private provider for mental health treatment only. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. As the Veteran has clearly indicated that the records concern only mental health treatment, the records are not relevant to the Veteran's claims for service connection for an STD and a left ankle disability, and therefore VA had no duty to obtain them with respect to these claims. Id. Further, as the records are not relevant to these claims, the Board finds the Veteran will not be prejudiced by a decision on these claims on the merits.

As all identified, relevant records have been obtained, or proper notice of the inability to do so has been provided, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009 and March 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for an STD and a left ankle disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. In addition to his claim for direct service connection, the Veteran contends in the alternative that his PTSD is due to his nonservice-connected STD. As this is a new theory of entitlement for the same psychiatric condition that was the subject of the December 2008 denial, the claim of secondary service connection is not a new claim. See Boggs, 520 F.3d at 1335. Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran. See Roebuck, 20 Vet. App. 307.

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last denied service connection for PTSD in December 2008. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence during the appellate period. The Board notes that the Veteran did file a claim to reopen his denied claim of service connection for PTSD within the one year appellate period. However, in this statement the Veteran did not express disagreement with the December 2008 determination, instead indicating he only wished to reopen his claim. Thus this communication did not constitute a notice of disagreement as to the December 2008 rating decision. 38 C.F.R. § 20.201. Therefore, the December 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in December 2008 consisted of the Veteran's service treatment records and the Veteran's lay statements. The evidence did not reflect a current diagnosis of PTSD. Evidence received since the rating decision includes VA treatment records, an August 2013 letter from VA psychiatrists, a November 2007 letter form a private psychiatrist, a record of an informal conference hearing, and further statements from the Veteran. Of note are the August 2013 letter from VA physicians and 2013 VA treatment records, all of which reflect a current diagnosis of PTSD. The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current diagnosis of PTSD. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for PTSD is warranted.  As noted above, before addressing the merits of the claim, additional development is required.  This is outline in the Remand section below.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for an STD, a left ankle disability, and tinnitus. The Board will address each claim in turn, applying the legal framework laid out above. 

A. STD

The Veteran contends he is entitled to service connection for an STD, to include herpes and gonorrhea. For the reasons stated below, service connection for an STD is not warranted on a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with herpes, and therefore the first element of service connection (a current disability) has been met. A July 1985 service treatment record reflects that the Veteran was treated in service for penile discharge, and diagnosed with nonspecific urethritis. Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's current disability is causally related to his active duty service. The Veteran has repeatedly stated that he has had an STD since service. While the Veteran is competent to report continuous symptoms since service, the Veteran is not competent to opine as to the presence of a causal relationship between the in-service event and his current disability, as to do so requires medical expertise in the field of genitourinary medicine. Jandreau, 492 F.3d at 1377.

Turning to the medical evidence, the Veteran was provided with a genitourinary examination in November 2009. The examiner indicated that it was less likely than not that the Veteran's claimed STD was causally related to active duty service. The examiner noted that at the time of the July 1985 in-service incident there was no notation of a rash consistent with gonorrhea or nongonococcal urethritis. The examiner further noted that the Veteran did not begin treatment for herpes until 2009. In the interim the examiner noted that there was no evidence of treatment for herpes or any other diseases. While the examiner noted treatment for a non-herpetic sexually transmitted disease in service, the examiner determined that that disease was not related to the Veteran's current disability. Finally, the examiner indicated that there is no documentation to support a finding that the Veteran's current condition could be related to an in-service event more than 20 years ago. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitlement to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect consistent treatment for STDs, specifically herpes, beginning in approximately April 2009. Prior to that date, the Veteran presented in October 2005 with concerns over trichomoniasis, which is also an STD. However, prior to October 2005, no treatment for any STDs is noted in the Veteran's treatment records. Thus, even using the earliest date possible, the record is silent for complaints of or treatment for any STD prior to October 2005. 

In light of the painful and inflammatory manifestations of the specifically claimed STDs, the fact that the Veteran immediately reported concerns of STD exposure in October 2005 when made aware of the possibility, and his frequent treatment at VA generally prior to October 2005, it is reasonable to determine the Veteran would have sought VA treatment for an STD, specifically herpes or gonorrhea, if on was present during the 18 year period following service. Horn v. Shinseki, 25 Vet.App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011); see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 798, 852 (32d ed. 2012) (describing the symptoms associated with gonorrhea and herpes, respectively). While not dispositive of the issue of nexus, such lengthy gaps in time, given the proper foundation, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. As it is reasonably likely that the Veteran would have sought treatment for an STD, the Board finds that the approximately 18 year span without complaint or treatment for an STD generally, or herpes or gonorrhea specifically, weighs heavily against the Veteran's statements concerning persistent symptoms since service. Maxson, 230 F.3d at 1333; Buchanan, 451 F.3d at 1336-37.

Further, an April 2003 VA physical examination noted no subjective complaints of an STD, and noted that objective examinations of the skin, testes, genitalia, and urinary system were all negative. Identical findings were made in a subsequent September 2008 physical examination. These findings directly contradict the Veteran's statements concerning persistent symptoms. The records are silent for any opinions linking the Veteran's herpes, or any other STD, to his active duty service.

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's current disability is causally related to his active duty service. The Veteran's lay statements concerning persistent symptoms since service are outweighed by the VA opinion indicating that there is not a causal relationship, as well as the VA treatment records indicating that there were no complaints of or treatment for an STD prior to October 2005 and that there were negative examinations prior to October 2005. As the third element is not met, service connection for an STD, to include herpes and gonorrhea, is not warranted on a direct basis. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with herpes, which is not a chronic disease for VA purposes, nor is it encompassed by a broader listed disease or disability. 38 C.F.R. § 3.309(a). As the Veteran is not diagnosed with a chronic disease for VA purposes, service connection for an STD, to include herpes and gonorrhea, based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's STD, to include herpes and gonorrhea, is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Left Ankle Disability

The Veteran contends he is entitled to service connection for a left ankle disability, to include a left ankle sprain. For the reasons stated below, service connection is not warranted on a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran was noted to have a left ankle sprain during his March 2011 VA examination. Therefore the first element of service connection (a current disability) has been met. A November 1985 service treatment record reflects treatment for a left ankle injury, which was diagnosed as a bone bruise as a result of a twisted ankle. Thus, an in-service event, injury or disease has been shown, and the second element is met.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's left ankle disability is causally related to his active duty service. The Veteran has indicated that his current left ankle disability is causally related to service. While the Veteran is competent to report continuous symptoms since service, he is not competent to opine as to the presence of a causal relationship between the in-service injury and his current disability, as to do so requires medical expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence concerning the presence of a nexus, the issue must be determined based on the medical evidence of record. 

The Veteran was provided with a VA examination in March 2011. The examiner indicated that it was less likely than not that the current left ankle disability was causally related to active duty service. In support of this opinion the examiner indicated that there is no evidence of arthritis affecting the left ankle, and that if the left ankle had been characterized by chronic instability due to a ligamentous injury over a period of years there would be evidence of arthritis by this point. The examiner also noted that there was no evidence of chronic treatment for a left ankle condition in the medical records. The examiner found the Veteran's ankle to be normal on examination. As the opinion is based on accurate facts and supported by a well-reasoned rationale, it is entitlement to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records are almost entirely silent for any complaints of left ankle pain or diagnoses of a left ankle disability, with the exception of generalized complaints of leg pain in January 2011 and February 2011. A March 2011 x-ray taken in conjunction with the VA examination noted no abnormalities. April 2003 and September 2008 VA physical examinations noted no musculoskeletal complaints or disabilities with respect to the left ankle despite the fact that the Veteran complained of other musculoskeletal problems, including low back pain. The treatment records contain no opinions linking the claimed left ankle disability to service.

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's current disability is causally related to his active duty service. As the third element is not met, direct service connection for a left ankle disability, to include a left ankle sprain, is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with a left ankle sprain, which is not a chronic disease for VA purposes, nor is it encompassed by a broader listed disease or disability such as arthritis. 38 C.F.R. § 3.309(a). As the Veteran is not diagnosed with a chronic disease for VA purposes, service connection for a left ankle condition, to include a left ankle disability, based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's left ankle disability, to include a left ankle sprain, is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Tinnitus

Based on the lay and medical evidence of record, the Board finds the evidence is at least in equipoise that the Veteran's tinnitus is causally related to service. The Veteran has stated that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). He has also asserted that his tinnitus had its onset in service due to noise exposure, specifically small arms fire and explosions from training drills. The Veteran's DD-214 notes that the Veteran served as an infantryman, which is consistent with the type of noise exposure claimed. Therefore, the Board finds that the Veteran had in-service noise exposure, and thus the second element of service connection is met. 

Turning to the third element, service connection for chronic diseases can be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b). While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service connected based on continuity of symptomatology. Fountain v. McDonald, No. 13-0540, 2015 WL 510609, *12-*13 (2015).

After review of the lay and medical evidence of record, there is both unfavorable and favorable evidence concerning continuity of symptomatology. The service and post-service treatment records are silent for any complaint, finding, or treatment for tinnitus. No audiological testing was done on separation. The May 2011 VA examiner concluded that tinnitus was less likely than not due to in-service noise exposure. However, the Veteran has consistently stated that his tinnitus had its onset in service, i.e. that the there was a combination of manifestations sufficient to identify the disease entity, and that it has been continuous since, both of which he is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374; 38 C.F.R. § 3.303(b). 

There is no evidence in the record to suggest that the Veteran's account that tinnitus manifested in and has been continuous since service is not credible. Therefore, upon consideration of the foregoing, the Board finds that the evidence concerning whether the Veteran's tinnitus has been continuous since service is in relative equipoise. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection based on continuity of symptomatology for tinnitus is warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.102, 3.303(b). 



ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.

Entitlement to service connection for an STD, to include gonorrhea and herpes, is denied.

Entitlement to service connection for a left ankle disability, to include a left ankle sprain, is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, VA received a letter in June 2009 from a private physician indicating that the Veteran had received treatment for his PTSD at Malin and Associates, and briefly detailing the nature of that treatment. The Veteran then subsequently authorized for release all treatment records from Malin and Associates, indicating he had received mental health treatment there. Accompanying the release of the records was a statement from the Veteran asking VA to obtain all information held at the private facility. However, VA noted on the release form that the records were already associated with the claims file, seemingly based on the presence of the June 2009 letter received prior to the authorization form. There is no evidence that following the receipt of the authorization form VA made any attempt to contact the private facility to obtain records, there is no indication that any records from Malin and Associates have been associated with the claims file, and no rating decisions or statements of the case have listed medical records from this private facility as part of the evidence considered, although the June 2009 letter is noted.

A subsequent December 2012 mental health treatment record noted that prior to the appointment the Veteran had been reading notes written by the same private psychiatrist that wrote the June 2009 letter. Thus, this record clearly indicates that there are additional mental health treatment records other than the June 2009 letter written by the private psychiatrist. As the Veteran has previously authorized the records for release, but no attempts were made to obtain them, the Board must remand the claim so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself. 

As the private records from Malin and Associates are potentially relevant to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, the Board finds it must also remand that as well. While on remand, appropriate efforts should be made to obtain any further relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veteran's Affairs, and request that he re-authorize for release all mental health treatment records concerning July 2007 to September 2007 treatment at Malin and Associates.

Then, make all appropriate efforts to obtain any and all mental health records so authorized for release by the Veteran. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e). 

2. Obtain any further relevant VA or private treatment records authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


